Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23rd December 2020 and 28th May 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 17 recites a “computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
    The Examiner suggests that the Applicant add the limitation “non-transitory computer-readable storage medium” to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification be amended to include the term “non-transitory computer-readable storage medium” to 
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation “the virtual node” in line 5. There is insufficient antecedent basis for this limitation in the claim.	It is noted that claim 13 is similar to claim 5, however, claim 13 depends on independent claim 9 while claim 5 depends on dependent claim 4 which depends on independent claim 1. 
Should claim 13 be dependent on dependent claim 12 instead?
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 6, 8, 9, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nainar et al (US 2018/0077051 A1).

Claim 9 (similarly Claims 1 and 17). Nainar shows a packet forwarding node comprising a processor and a transmitter (figs. 1 and 6A: R1; fig. 13: processor and network interface), wherein: R1 to R2; [0059]: backup paths for FRR are generally computed using a type of loop-free alternate (LFA) algorithm), wherein the first node and the second node are a pair of nodes having an anycast route ([0037]: anycast segment IDs; [0041]: node segment ID/node prefix pairs); and  	the transmitter is configured to:  	forward, when the first node receives a packet to be sent to a third node (fig. 6A: R1 to R7), if a link from the first node to the third node is faulty (fig. 6A: link 602 between R2 and R7), the packet to the second node based on the information about the loop-free path, so as to forward the packet to the third node through the second node (fig. 6A: R1 to R2 to R4; [0060]: the “(b)” notation in entry 404 indicates that next hop node R4 is on a preconfigured backup path such that in the event of a failure of the link from R2 to next hop node R7, backup entry 404 in table 402 can be used to forward a message having an active segment ID value of 16007 over a backup path through R4 wherein a loop-free path exists from R2 to R7 through R4 and the Continue stack instruction leaves 16007 as the active segment ID, so that R4 can forward the rerouted message to R7).
Claim 10 (similarly claim 2). Nainar shows the node according to claim 9, wherein the processor is further configured to:  	determine that the information about the loop-free path is information about a primary route from the first node to the second node ([0059]: backup paths for FRR are generally computed using a type of loop-free alternate (LFA) algorithm, so that rerouting over a backup path does not cause traffic to loop).
Claim 11 (similarly claim 3). Nainar shows the node according to claim 9, wherein the processor is further configured to:  	when there is a direct link between the first node and the second node (fig. 6A: link between R1 and R2), determine that the information about the loop-free path is information about a secondary route from the first node to the second node (fig. 5A: Continue [SWAP 17007] next hop to R4(b)); and  	the transmitter is configured to:  	when the first node receives the packet to be sent to the third node (fig. 6A: packet 604 17007-BFD), if the link from the first node to the third node is faulty (fig. 6A: link 602 between R2 and R7), and the direct link between the first node and the second node is faulty (fig. 6B: link 612; [0076]), forward the packet to the second node based on the information about the loop-free path ([0060]: a loop-free path exists from R2 to R7 through R4 when the Continue stack instruction leaves 16007 as the active segment ID, so that R4 can forward the rerouted message to R7).
Claim 13. Nainar shows the node according to claim 9, wherein  	an address of the first node comprises  	a first segment identifier (SID) and a second SID (fig. 5A-5D), an address of the second node comprises the first SID and the second SID ([0066]), a first path cost difference corresponding to the first SID is equal to a second path cost difference corresponding to the second SID ([0081]), the first path cost difference is a difference at the first SID between a cost of the path from the first node to a virtual node and a cost of the path from the second node to the virtual node ([0081]), and the second path cost difference the segment ID stack for a test path from R1 to R2 can include segment ID 16002 over segment ID 16007 and segment ID 16006, where the MPLS TTL for both segment IDs 16007 and 16006 are set to “1” and that the use of the same segment ID stack, except for differences in MPLS TTL values, for each of multiple test message sessions can help to ensure that each test session is using the same data path (over shared portions of the intended paths) in the event that the data path includes branches over which ECMP load balancing can occur).
Claim 14 (similarly claim 6). Nainar shows the node according to claim 9, wherein the node further comprises  	a receiver and the receiver is further configured to:  	receive route advertisement information sent by the second node, wherein the route advertisement information carries a segment identifier SID of the second node ([0033]); and  	the processor is configured to:  	when an SID of the first node is the same as the SID of the second node ([0056]: the next hop node mapped to segment ID 16006 is R4, so that R7 operates to forward BFD message 204 toward R4 with the same active segment ID having value 16006), determine the information about the loop-free path from the first node to the second node ([0060]: a loop-free path exists from R2 to R7 through R4).
Claim 16 (similarly claim 8). Nainar shows the node according to claim 9, wherein the transmitter is configured to:  	forward a packet encapsulated with the information about the loop-free path to the second node ([0057]: BFD message can be encapsulated with segment ID stack; [0059]-[0060]: backup paths for FRR are generally computed using a type of loop-free alternate (LFA) algorithm; [0068]: a backup entry is provided in table portion 502 for backup node segment ID 17007 and this entry maintains the encapsulation with segment ID 17007 and forwards the message to R4).
---------- ---------- ----------
Allowable Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blair, US 2016/0028586 A1: an approach that includes operating separate Ethernet network instances using Virtual LAN (VLAN) or Service Instance Identifier (I-SID) differentiation on a common Ethernet infrastructure wherein a topology is organized using a spanning tree protocol or, in the case of Shortest Path Bridging (SPB), a routing protocol, to define a loop-free forwarding topology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        21st March 2022